1
                                                                                t ;_`
2                                                                         L ~   .-i !r~~LI    ~)Y=.




3 I~                                                                     ACT 1 2019 }
4                                                                ~                            ~
                                                                            7i?         FCA      '~
                                                           lrf       _       ~           _=a._ 7. .
5
6
7
8                           iJNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
       ~ UI~IITED STATES OF AN~RICA,                 CaseNo.: Z~.~o—L~'L-2-~ --~~~
11
                         Plaintiff,                   ORDER OF DETENTION PENDING
12                                                    FURTHER REVOCATION
                  v.                                 PROCEEDINGS
13                                                   (~ED.R. CRIM.P. 32.1(a)(6); 18
                                                       T.S.C. § 3143(a)(1))
14
                          Defendant.
15
16          The defendant having been arrested ins this District pursuant to a warrant
17 issued by the United States District Court for the (~~,~                             District of
18 ~,u`~~+ ~-           for alleged violations) ofthe terms and conditions ofprobation
19 or supervised release; and
20          Having conducted a detention hearing pursuant to Federal Rule of Criminal
21 Procedure      .1(a)(6) and 18 U.S.C. § 3143(a)(1),the Court finds that:
22 A.               defendant has not met his/her burden of establishing by clear and
23             convincing evidence that he/she is not likely to flee ifreleased under 18
24             U.S.C. § 3142(b)or(c). This fording is based on the following:
25                     information in the Pretrial Services Report and Recommendation
26            () ~ information in the violation petition and reports)
27            (}       the defendant's nonobjection to detention at this time
28            () other:


                                                 1
 1               CU OT

 2. B.(      The defendant has not met his/her burden of establishing by clear and
 3           convincing evidence that he/she is not likely to pose a danger to the safety
 4           ofany other person or the community ifreleased under 18 U.S.C.
 5           § 31 (b)or {c). This fording is based on the following:
 6          (.           ormation in the Pretrial Services Report and Recommendation
 7          (        information in the violation petition and reports)
 8           O       the defendant's nonobjection to detention at this time
 9           O       other• .
10,
11 IT THEREFORE IS ORDERED that the defendant be detained pending the further
12 ~ revocation proceedings.
13
14 Dated:          ~a ~g ~ ~
1S                                                '      •   •    j       •




16 '~
17
18 ,
19
20
21
22
23
24
25
26
27
28


                                              2
